Table of Contents Page Letter to Our Shareholders 1 Selected Consolidated Financial and Other Data 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 29 Consolidated Statements of Financial Condition 30 Consolidated Statements of Income 31 Consolidated Statements of Changes in Stockholders’ Equity 32 Consolidated Statements of Cash Flows 34 Notes to Consolidated Financial Statements 36 Directors and Officers 63 Investor and Corporate Information 64 Office Locations 66 Naugatuck Valley Financial Corporation Naugatuck Valley Financial Corporation, headquartered in Naugatuck, Connecticut, is the holding company for Naugatuck Valley Savings and Loan. A majority of the outstanding shares of Naugatuck Valley Financial’s common stock are owned by Naugatuck Valley Mutual Holding Company, the mutual holding company for Naugatuck Valley Savings. Naugatuck Valley Savings operates as a community-oriented financial institution, dedicated to serving the financial service needs of consumers and businesses with a variety of deposit and loan products from its nine full-service banking offices in the Greater Naugatuck Valley Region of southwestern Connecticut. Dear Stockholders, During 2006 Naugatuck Valley Financial Corporation continued to build value for its customers, employees and shareholders by taking initiatives to expand our franchise, providing superior service and developing meaningful customer relationships. Assets grew 16.5% supported by deposit growth of 20.1%. These deposits funded loan growth of 18.9%. We brought our brand of community banking to three new communities by opening de novo branches in Southbury, Waterbury and Cheshire, Connecticut. We are pleased with the initial growth of these new branches and our acceptance in our new communities. Noninterest income increased 28.4% as new fee based programs such as reverse mortgages and an overdraft privilege program were delivered by our dedicated and experienced employees. Our loan delinquencies remained low due to our continued dedication to credit quality. Earnings decreased in 2006 due to the challenging interest rate environment and as a result of the costs of our growth. We understand and remain focused on what it takes to build value within the Mutual Holding Company structure. The market rewarded our share holders with a 20% increase in our stock price and we built value through the repurchase of 131,150 shares or 34.5% of the total shares authorized to be repurchased under the announced program. We increased the amount of our quarterly dividend from $.04 to $.05 per share starting with the first quarterly dividend paid in 2006. Finally, in 2006 the Naugatuck Valley Savings and Loan Foundation, the charitable foundation we established and funded with our common stock in connection with the 2004 stock offering, made grants in excess of $98,000 to support charitable and humanitarian needs in our community. We thank you for your continued support as we strive for continued growth and success. Sincerely Yours, /s/ Ronald D. Lengyel /s/ John C. Roman Ronald D. Lengyel John C. Roman Chairman of the Board President and CEO Selected Consolidated Financial and Other Data The following table sets forth certain consolidated summary historical financial information concerning the financial position of Naugatuck Valley Financial and its subsidiary, Naugatuck Valley Savings, at the dates and for the periods indicated. The financial data is derived in part from, and should be read in conjunction with, the consolidated financial statements and related notes of Naugatuck Valley Financial appearing later in this annual report. At December31, 2006 2005 2004 2003 2002 (In thousands) Financial Condition Data: Total assets $ 413,855 $ 355,346 $ 265,449 $ 243,956 $ 227,998 Securities held to maturity 2,531 5,002 5,168 1,561 1,364 Securities available for sale 67,736 58,047 31,096 37,166 32,512 Loans receivable, net 308,376 259,427 203,820 180,378 166,046 Cash and cash equivalents 7,942 8,951 7,575 9,775 18,158 Deposits 289,198 240,846 193,366 183,455 173,231 FHLB advances 68,488 57,059 15,826 34,990 31,119 Total capital 51,084 50,964 51,571 21,217 19,850 Year Ended December 31, 2006 2005 2004 2003 2002 (In thousands, except per share data) Operating Data: Interest and dividend income $ 20,750 $ 15,908 $ 12,713 $ 12,644 $ 13,178 Interest expense 9,350 4,941 3,559 4,241 5,299 Net interest income 11,400 10,967 9,154 8,403 7,879 Provision for loan losses 192 32 - 45 231 Net interest income after provision for loan losses 11,208 10,935 9,154 8,358 7,648 Noninterest income 1,948 1,517 1,078 1,115 972 Noninterest expense 11,504 10,097 9,803 6,845 5,820 Income before provision for income taxes 1,652 2,355 429 2,628 2,800 Provision for income taxes 204 450 14 822 880 Net income $ 1,448 $ 1,905 $ 415 $ 1,806 $ 1,920 Earnings per share, basic and diluted $ 0.20 $ 0.26 $ 0.07 (1) NA NA (1) Net income per share is for the fourth quarter 2004. Before September 30, 2004, Naugatuck Valley Financial did not exist and Naugatuck Valley Savings operated as a mutual institution and, accordingly, had no per share data. 2 At or For the Year Ended December31, 2006 2005 2004 2003 2002 Performance Ratios: Return on average assets 0.38 % 0.62 % 0.16 % 0.77 % 0.91 % Return on average equity 2.79 3.66 1.42 8.59 10.23 Interest rate spread (1) 3.07 3.68 3.78 3.77 3.77 Net interest margin (2) 3.26 3.87 3.85 3.85 3.90 Noninterest expense to average assets 3.03 3.27 3.81 2.94 2.75 Efficiency ratio (3) 85.93 80.61 95.47 71.62 65.20 Dividend payout ratio (4) 100.00 61.54 - - - Average interest-earning assets to average interest-bearing liabilities 107.18 111.20 104.98 103.69 105.20 Average equity to average assets 13.65 16.87 11.37 9.02 8.86 Capital Ratios: Total capital to risk-weighted assets 14.29 17.88 % 23.61 % 16.21 % 15.37 % Tier 1 capital to risk-weighted assets 13.56 17.07 22.52 14.96 14.12 Tier 1 capital to adjusted total assets (5) 9.53 11.42 14.78 8.64 8.30 Total equity to total assets 12.34 14.34 19.43 8.70 8.71 Asset Quality Ratios: Allowance for loan losses as a percent of total loans 0.67 % 0.72 % 0.89 % 0.99 % 1.19 % Allowance for loan losses as a percent of nonperforming loans 103.03 638.78 306.88 199.78 162.91 Net charge-offs (recoveries) to average loans outstanding during the period 0.00 0.01 (0.01 ) 0.13 0.05 Nonperforming loans as a percent of total loans 0.65 0.11 0.29 0.50 0.73 Nonperforming assets as a percent of total assets 0.49 0.10 0.25 0.46 0.58 Other Data: Number of: Deposit accounts 27,385 25,592 22,599 22,447 22,059 Full service customer service facilities 9 6 5 5 4 (1) Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost of interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents noninterest expense (less intangible amortization) divided by the sum of net interest income and noninterest income. (4) Represents dividends declared per share divided by basic net income per share. (5) Data for 2003 represents Tier 1 capital to average assets. 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations The objective of this section is to help the reader understand our views on our financial condition and results of operations. You should read this discussion in conjunction with the consolidated financial statements and notes to the financial statements that appear at the end of this annual report. Overview Income. We have two primary sources of income. The first is net interest income, which is the difference between interest income, the income that we earn on our loans and investments, and interest expense, the interest that we pay on our deposits and borrowings. To a lesser extent, we also recognize income from fees and service charges, which is the compensation we receive from providing products and services. Our primary noninterest income comes from fees and service charges on loan and deposit accounts. We also earn income from bank owned life insurance, sales of loans and investments and investment advisory services. Expenses.The expenses we incur in operating our business consist of compensation, taxes and benefits, office occupancy, computer processing fees, advertising and professional fees and other expenses. Compensation, taxes and benefits consist primarily of the salaries and wages paid to our employees and directors, payroll taxes and expenses for retirement and other employee benefits. Occupancy expenses, which are the fixed and variable costs of buildings and equipment, consist primarily of lease payments, real estate taxes, depreciation charges, maintenance, and costs of utilities. Computer processing fees includes fees paid to our third-party data processing servicer and our network security expenses. Professional fees include fees paid for our attorneys, accountants and consultants. Other expenses include expenses for insurance (including Federal Deposit Insurance Corporation insurance), postage, expenses associated with being a public company, expenses related to checking accounts, supervisory examinations and other miscellaneous operating activities. Critical Accounting Policies We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies. We consider the following to be critical accounting policies: allowance for loan losses and deferred income taxes. Allowance for Loan Losses. Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment. Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectibility of the loan portfolio. Although we believe that we use the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors. We engage an independent review of our commercial loan portfolio annually and adjust our loan ratings based upon this review. In addition, our banking regulators as an integral part of their examination process, periodically review our allowance for loan losses. Such agencies may require us to recognize adjustments to the allowance based on its judgments about information available to it at the time of its examination. See notes 2 and 4 of the notes to the financial statements included in this annual report. 4 Deferred Income Taxes. We use the asset and liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We exercise significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets, including projections of future taxable income. These judgments and estimates are reviewed periodically as regulatory and business factors change. See note 11 of the notes to the financial statements in this annual report. Operating Strategy At Naugatuck Valley Financial Corporation we pursue a strategy which is focused on long-term growth by providing superior customer service and the profitable delivery of the products our customers want. The successful pursuit of this strategy involves growth of deposits and loans, increases in non-interest income, maintenance of credit quality, branch improvement and expansion of our market area. During 2006, we grew deposits by competing aggressively on rate and marketing free checking products. We were also successful in building municipal deposits from towns and cities in our market area, through the creation of a competitively priced Municipal Deposit product. We grew loans of all types by meeting rate competition and through the sales efforts of our experienced business development teams. We increased residential mortgage loans by offering competitive rates and superior customer service from the time of application through closing and servicing. Our 2006 Home Equity Loan and Line promotion successfully grew both fixed and variable rate consumer loans. We successfully increased commercial mortgages and residential development loans through the efforts of our business development officers who build relationships and understand our borrowers, businesses and the communities they operate in. We strive to decrease reliance on net interest income by increasing our sources and the amount of non-interest income. We continue to build non-interest income by increasing income from overdraft protection services, reverse mortgages and brokerage income from the sale of mortgages that do not meet our underwriting standards. We expect non-interest income to continue to rise in the future through the lease of office and retail space available at our Seymour and Southbury offices and through increases in income from investment advisory services and sales of Savings Bank Life Insurance. We continue to be dedicated to the maintenance of credit quality. We maintained strong credit standards as we grew loans in the first half of this decade and expect our loan portfolios to maintain their low delinquency levels. We are committed to the maintenance of adequate loan loss reserves and prudently increased our loan loss reserves in 2006. During 2006, we took advantage of opportunities to expand our geographic reach by opening de novo branches. Our Southbury office was constructed on bank owned property during the first half of 2006 and opened for business in August 2006. In the summer of 2006, we took advantage of opportunities to enter the Waterbury and Cheshire markets through the lease of bank offices recently abandoned by our competition due to bank consolidations. We will continue to upgrade our current branch facilities and pursue expansion of our branch system in future years through de novo branching and branch acquisitions. Historically, we have pursued a strategy of maintaining a high loan-to-asset ratio. This strategy requires us to prudently deploy our sources of funds, primarily deposits, into new loans. As of December 31, 2006, our loan to asset ratio was 75%, up from 73% as of December 31, 2005. In spite of the inverted yield curve, we increased our net interest income by successfully managing asset and liability growth. This was accomplished by growing deposits and investing the funds in high quality residential mortgages, consumer lines of credit and small business and development loans. 5 We utilize a number of tools to increase net interest income and decrease interest rate risk. These tools include the purchase of short-term investments and the pursuit of a leverage strategy under which we fund our investments with lower cost borrowings. Balance Sheet Loans. Our principal lending activity is the origination of loans secured by real estate primarily located in our market area. We originate real estate loans secured by one- to four-family residential homes and multi-family and commercial real estate and construction loans. At December 31, 2006, real estate loans totaled $255.4 million, or 81.5% of total loans compared to $215.5 million, or 81.6% of total loans at December31, 2005 and $174.8 million, or 84.0% of total loans at December31, 2004. Real estate loans have increased due to the stable interest rates together with significant real estate development in our market area. The largest segment of our real estate loans is one- to four-family residential loans. At December 31, 2006, these loans totaled $179.4 million and represented 70.2% of real estate loans and 57.3% of total loans compared to $156.9 million, which represented 72.8% of real estate loans and 59.4% of total loans, at December31, 2005. One- to four-family residential loans increased $22.5 million, or 14.3%, from December31, 2005 to December 31, 2006 and increased $22.1 million, or 16.4%, from December31, 2004 to December31, 2005, reflecting a growth in the mortgage portfolio from new borrowers and refinancing of existing customers. Multi-family and commercial real estate loans are the second largest segment of our real estate loan portfolio. This portfolio was $45.9 million and represented 18.0% of real estate loans and 14.6% of total loans at December 31, 2006 compared to $33.6 million, which represented 15.6% of real estate loans and 12.7% of total loans, at December31, 2005. Multi-family and commercial real estate loans increased $12.3 million, or 36.5%, for the year ended December 31, 2006 and $11.0 million, or 49.0%, in the year ended December31, 2005 due to the efforts on the part of our business development officers to grow market share and attract new customers. We also originate construction loans secured by residential and commercial real estate. This portfolio was $30.1 million and represented 11.8% of real estate loans and 9.6% of total loans at December 31, 2006 compared to $24.9 million, which represented 11.6% of real estate loans and 9.5% of total loans at December31, 2005. Construction loans increased $5.2 million, or 20.8%, for the year ended December 31, 2006 and $7.4 million, or 42.6%, in the year ended December31, 2005 primarily due to an increased demand by contractors for construction loans and an increase in demand for construction to permanent financing by commercial customers. We originate commercial business loans secured by business assets other than real estate, such as business equipment, inventory and accounts receivable and letters of credit. Commercial business loans totaled $13.5 million, and represented 4.3% of total loans at December 31, 2006, compared to $9.7 million, representing 3.7% of total loans, at December31, 2005. We also originate a variety of consumer loans, including second mortgage loans, home equity lines of credit and loans secured by savings accounts and automobiles. Consumer loans totaled $44.3 million and represented 14.2% of total loans at December 31, 2006, compared to $38.8 million, which represented 14.7% of total loans at December31, 2005. The $5.5 million, or 14.3%, increasefor the year ended December 31, 2006 and the $10.5 million, or 36.9%, increase for the 2005 fiscal year was due to an aggressive marketing campaign together with competitive pricing on our equity loan and equity line of credit products. 6 The following table sets forth the composition of our loan portfolio at the dates indicated. At December 31, 2006 2005 2004 2003 2002 Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in thousands) Real estate loans: One-to four-family $ 179,374 57.27 % $ 156,900 59.44 % $ 134,785 64.75 % $ 131,353 70.98 % $ 132,134 77.85 % Construction 30,124 9.62 24,943 9.45 17,486 8.40 14,094 7.62 6,888 4.06 Multi-family and commercial real estate 45,879 14.65 33,608 12.73 22,559 10.84 14,273 7.71 10,285 6.06 Total real estate loans 255,377 81.54 215,451 81.62 174,830 83.99 159,720 86.31 149,307 87.97 Commercial business loans 13,508 4.31 9,728 3.69 4,989 2.40 4,240 2.29 1,693 1.00 Consumer loans: Savings accounts 634 0.20 785 0.30 679 0.33 592 0.32 519 0.31 Personal 275 0.09 212 0.08 217 0.10 139 0.08 153 0.09 Automobile 186 0.06 160 0.06 98 0.05 143 0.08 181 0.11 Home equity 43,220 13.80 37,628 14.25 27,342 13.13 20,212 10.92 17,873 10.53 Total consumer loans 44,315 14.15 38,785 14.69 28,336 13.61 21,086 11.40 18,726 11.03 Total loans 313,200 100.00 % 263,964 100.00 % 208,155 100.00 % 185,046 100.00 % 169,726 100.00 % Less: Allowance for loan losses 2,071 1,878 1,829 1,810 1,994 Undisbursed construction loans 2,343 2,258 2,094 2,519 1,168 Deferred loan origination fees 410 401 412 339 518 Loans receivable, net $ 308,376 $ 259,427 $ 203,820 $ 180,378 $ 166,046 7 The following table sets forth certain information at December 31, 2006 regarding the dollar amount of loans repricing or maturing during the periods indicated. The table does not include any estimate of prepayments which significantly shorten the average life of all loans and may cause our actual repayment experience to differ from that shown below. Demand loans having no stated maturity are reported as due in one year or less. At December31, 2006 Real Estate Loans Commercial Business Loans Consumer Loans Total Loans (In thousands) One year or less $ 31,483 $ 6,458 $ 21,967 $ 59,908 More than one year to five years 49,420 5,241 1,572 56,233 More than five years 174,474 1,809 20,776 197,059 Total $ 255,377 $ 13,508 $ 44,315 $ 313,200 The following table sets forth the dollar amount of all loans at December 31, 2006 that are due after December31, 2007 and have either fixed interest rates or floating or adjustable interest rates. The amounts shown below exclude applicable loans in process, nonperforming loans and deferred loan fees, net. Fixed-Rates Floating or Adjustable-Rates Total (In thousands) Real estate loans: One- to four-family $ 145,260 $ 30,360 $ 175,620 Construction 5,947 1,013 6,960 Multi-family and commercial 4,620 36,694 41,314 Commercial business loans 3,187 3,863 7,050 Consumer loans 22,282 66 22,348 Total $ 181,296 $ 71,996 $ 253,292 The following table shows loan origination activity during the periods indicated. Year Ended December 31, 2006 2005 2004 (In thousands) Total loans at beginning of period $ 263,964 $ 208,155 $ 185,046 Loans originated: Real estate loans: One- to four-family 35,330 42,144 30,002 Construction 27,288 27,695 20,598 Multi-family and commercial 15,672 23,389 10,865 Commercial business loans 8,172 6,308 3,962 Consumer loans 22,651 24,664 18,416 Total loans originated 109,113 124,200 83,843 Loans purchased — — — Deduct: Real estate loan principal repayments (38,364 ) (52,607 ) (44,622 ) Loan sales — — (1,927 ) Other repayments (21,513 ) (15,784 ) (14,185 ) Net loan activity 49,236 55,809 23,109 Total loans at end of period $ 313,200 $ 263,964 $ 208,155 8 Allowance for Loan Losses and Asset Quality. The allowance for loan losses is a valuation allowance for the probable losses inherent in the loan portfolio. We evaluate the need to establish allowances against losses on loans on a quarterly basis. When additional allowances are needed a provision for loan losses is charged against earnings. The recommendations for increases or decreases to the allowance are presented by management to the Board of Directors on a quarterly basis. The allowance for loan losses is established to recognize the inherent losses associated with lending activities. Loss and risk factors are based on our historical loss experience and industry averages and may be adjusted for significant factors that in management’s judgment affect the collectibility of the portfolio as of the evaluation date. These significant factors may include changes in lending policies and procedures, changes in existing general economic and business conditions affecting our primary lending area, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, specific industry conditions within portfolio segments, recent loss experience in particular segments of the portfolio, duration of the current business cycle, and bank regulatory examination results. Our methodology for assessing the appropriateness of the allowance for loan losses consists of the following procedures. The loan portfolio is segregated first between passed and classified assets. Passed Assets. Our assets designated as pass or bankable with care by our internal classification system are aggregated by loan category and an allowance percentage is assigned based on estimated inherent losses associated with each type of lending. Our passed and bankable with care assets are loans for which the borrower is established and represents a reasonable credit risk. We retain a general loan loss allowance on loans classified as passed. This portion of our allowance is determined based on our historical loss experience, delinquency trends, and management’s evaluation of the loan portfolio and may be adjusted for significant factors that in management’s judgment affect the collectibility of the portfolio as of the evaluation date. These significant factors may include changes in general economic and business conditions affecting our primary lending areas, credit quality trends, collateral value, loan volumes and concentrations, seasoning of the loan portfolio, recent loss experience in particular segments of the portfolio, duration of the current business cycle and bank regulatory examination results. These factors are reviewed regularly to ensure their relevance in the prevailing business environment. Classified Assets. Our assets classified internally as special mention, substandard or doubtful (all regulatory classifications for problem assets) by our internal classification system are individually evaluated by management and an allowance percentage, increasing as the probability of loss increases, is assigned to each classified asset based on the collateral value and loan balance. The level of the allowance percentage is further dependent on whether the loan is secured by real estate, secured by assets other than real estate or unsecured. Loans classified as loss are charged off and, if the loan is secured by real estate collateral, the real estate is transferred to foreclosed real estate. The loss factors allowance percentages which are presently used to determine the reserve level were updated in 2006 based on various risk factors such as type of loan, collateral and loss history. These factors are subject to ongoing evaluation to ensure their relevance to our loan portfolio in the current economic environment. When we determine that a loan is troubled and where, based on current information and events, it is probable that we will not be able to collect all amounts due, the excess of the recorded investment in the loan over the fair market value of any collateral, net of estimated costs to sell the asset, is classified as loss, and we classify the remainder of the loan balance as substandard. We identify loans which may require charge off as a loss by reviewing all delinquent loans, significant credits, loans classified as substandard, doubtful, loss, or special mention by our internal classification system, all classified loans, and other loans that management may have concerns about collectibility, such as loans to a specific industry. For individually reviewed loans, a borrower’s inability to service a credit according to the contractual terms based on the borrower’s cash flow and or a shortfall in collateral value would result in the recording of a charge off of the loan or the portion of the loan that was impaired. 9 Our banking regulators, as an integral part of their examination process, periodically review our allowance for loan losses. The examinations may require us to make additional provisions for loan losses based on judgments different from ours. In addition, we engage an independent consultant to review our commercial loan portfolio and make recommendations based on their review as to the classification of specific credits in the portfolio. The following table sets forth the breakdown of the allowance for loan losses based on the components of our allowance at the dates indicated. At December 31, 2006 At December31, 2005 (In thousands) Passed assets $ 1,711 $ 1,425 Classified assets 360 450 Unallocated - 3 TotalTotal $ 2,071 $ 1,878 At December 31, 2006, our allowance for loan losses represented 0.67% of total gross loans and 103.3% of nonperforming loans. The allowance for loan losses increased $193,000 from December31, 2005 to December 31, 2006. The increase in the allowance was the result of net recoveries and provisions for loan losses. At December31, 2005, our allowance for loan losses represented 0.72% of total gross loans and 638.78% of nonperforming loans. The allowance for loan losses increased $49,000 from December 31, 2004 to December 31, 2005. The increase in the allowance was the result of net recoveries and provisions for loan losses. Total nonperforming loans increased during the year ended December 31, 2006 due to the migration of a large relationship into nonaccrual. The Company recorded a provision for loan losses of $192,000 during the year ended December 31, 2006 and a provision of $32,000 during the year ended December 31, 2005. Although we believe that we use the best information available to establish the allowance for loan losses, future adjustments to the allowance for loan losses may be necessary and results of operations could be adversely affected if circumstances differ substantially from the assumptions used in making the determinations. Furthermore, while we believe we have established our allowance for loan losses in conformity with generally accepted accounting principles, there can be no assurance that regulators, in reviewing our loan portfolio, will not request us to increase our allowance for loan losses. In addition, because further events affecting borrowers and collateral cannot be predicted with certainty, there can be no assurance that the existing allowance for loan losses is adequate or that increases will not be necessary should the quality of any loans deteriorate as a result of the factors discussed above. Any material increase in the allowance for loan losses may adversely affect our financial condition and results of operations. 10 Summary of Loan Loss Experience. The following table sets forth an analysis of the allowance for loan losses for the periods indicated. Where specific loan loss allowances have been established, any difference between the loss allowance and the amount of loss realized has been charged or credited to current income. Year Ended December 31, 2006 2005 2004 2003 2002 (Dollars in thousands) Allowance at beginning of period $ 1,878 $ 1,829 $ 1,810 $ 1,994 $ 1,856 Provision for loan losses 192 32 — 45 231 Less: Charge offs: Real estate loans — — — 265 112 Commercial business loans — 3 51 — — Consumer loans 2 1 5 2 5 Total charge-offs 2 4 56 267 117 Plus: Recoveries: Real estate loans 3 18 43 38 23 Commercial business loans — 3 — — — Consumer loans — — 32 — 1 Total recoveries 3 21 75 38 24 Net charge-offs (recoveries) (1 ) (17 ) (19 ) 229 93 Allowance at end of period $ 2,071 $ 1,878 $ 1,829 $ 1,810 $ 1,994 Allowance to nonperforming loans 103.03 % 638.78 % 306.88 % 199.78 % 162.91 % Allowance to total loans outstanding at the end of the period 0.67 % 0.72 % 0.89 % 0.99 % 1.19 % Net charge-offs (recoveries) to average loans outstanding during the period 0.00 % 0.01 % (0.01 )% 0.13 % 0.05 % The following table sets forth the breakdown of the allowance for loan losses by loan category at the dates indicated. At December31, 2006 2005 2004 Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans (Dollars in thousands) One- to four-family $ 718 34.67 % 57.27 % $ 724 38.55 % 59.44 % $ 864 47.25 % 64.75 % Construction 464 22.40 9.62 376 20.02 9.45 142 7.76 8.40 Multi-family and commercial real estate 347 16.76 14.65 379 20.18 12.73 374 20.45 10.84 Commercial business 209 10.09 4.31 113 6.02 3.69 50 2.73 2.40 Consumer loans 333 16.08 14.15 283 15.07 14.69 302 16.51 13.61 Unallocated — — — 3 0.16 — 97 5.30 — Total allowance for loan losses $ 2,071 100.00 % 100.00 % $ 1,878 100.00 % 100.00 % $ 1,829 100.00 % 100.00 % 11 At December 31, 2003 2002 Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans Amount % of Allowance to Total Allowance % of Loans in Category to Total Loans (Dollars in thousands) One- to four-family $ 927 51.22 % 70.98 % $ 1,566 78.54 % 77.85 % Construction 185 10.22 7.62 100 5.02 4.06 Multi-family and commercial real estate 321 17.73 7.71 148 7.42 6.06 Commercial business 92 5.08 2.29 59 2.96 1.00 Consumer loans 232 12.82 11.40 78 3.91 11.03 Unallocated 53 2.93 — 43 2.16 — Total allowance for loan losses $ 1,810 100.00 % 100.00 % $ 1,994 100.00 % 100.00 % Nonperforming and Classified Assets.When a loan becomes 90 days delinquent, the loan is placed on nonaccrual status at which time the accrual of interest ceases, the interest previously accrued to income is reversed and the loan is placed on a cash basis. Payments on a nonaccrual loan are applied to the outstanding principal and interest as determined at the time of collection of the loan. We consider repossessed assets and loans that are 90 days or more past due to be nonperforming assets. Real estate that we acquire as a result of foreclosure or by deed-in-lieu of foreclosure is classified as foreclosed real estate until it is sold. When property is acquired it is recorded at the lower of its cost, which is the unpaid balance of the loan, or fair market value at the date of foreclosure. Holding costs and declines in fair value after acquisition of the property are charged against income. Nonperforming assets totaled $2.0 million, or 0.49% of total assets, at December 31, 2006, which was an increase of $1.7 million, or 489.4%, from December31, 2005. Nonaccrual loans accounted for 100% of the total nonperforming assets at December 31, 2006. At December 31, 2006, $106,000 of the allowance for loan losses was related to nonaccrual real estate loans. Nonperforming assets totaled $341,000, or 0.10% of total assets, at December 31, 2005, which was a decrease of $323,000, or 48.6%, from December 31, 2004. Nonaccrual loans accounted for 86.2% of the total nonperforming assets at December 31, 2005. At December 31, 2005, $40,000 of the allowance for loan losses was related to nonaccrual real estate loans. Under current accounting guidelines, a loan is defined as impaired when, based on current information and events, it is probable that the creditor will be unable to collect all amounts due under the contractual terms of the loan agreement. We consider one- to four-family mortgage loans and consumer loans to be homogeneous and only evaluate them for impairment separately when they are delinquent or classified. Other loans are evaluated for impairment on an individual basis. At December 31, 2006, two loans were considered impaired. 12 The following table provides information with respect to our nonperforming assets at the dates indicated. We did not have any troubled debt restructurings or any accruing loans past due 90 days or more at the dates presented. At December 31, 2006 2005 2004 2003 2002 (Dollars in thousands) Nonaccrual loans: One- to four-family $ 423 $ 165 $ 474 $ 500 $ 1,041 Multi-family and commercial real estate 1,388 120 119 315 117 Commercial business 142 9 3 15 — Consumer 57 — — 76 66 Total 2,010 294 596 906 1,224 Foreclosed real estate — 47 68 208 108 Total nonperforming assets $ 2,010 $ 341 $ 664 $ 1,114 $ 1,332 Total nonperforming loans to total loans 0.65 % 0.11 % 0.29 % 0.50 % 0.73 % Total nonperforming loans to total assets 0.49 % 0.08 % 0.22 % 0.37 % 0.54 % Total nonperforming assets to total assets 0.49 % 0.10 % 0.25 % 0.46 % 0.58 % Other than disclosed above, there are no other loans at December 31, 2006 that we have serious doubts about the ability of the borrowers to comply with the present loan repayment terms. Interest income that would have been recorded for the years ended December 31, 2006 and December31, 2005 had nonaccruing loans been current according to their original terms amounted to $68,200 and $20,900, respectively. Income related to nonaccrual loans included in interest income for the years ended December 31, 2006 and December31, 2005 amounted to $125,400 and $19,600, respectively. Federal regulations require us to regularly review and classify our assets. In addition, our regulators have the authority to identify problem assets and, if appropriate, require them to be classified. There are three classifications for problem assets: substandard, doubtful and loss. “Substandard assets” must have one or more defined weaknesses and are characterized by the distinct possibility that we will sustain some loss if the deficiencies are not corrected. “Doubtful assets” have the weaknesses of substandard assets with the additional characteristic that the weaknesses make collection or liquidation in full on the basis of currently existing facts, conditions and values questionable, and there is a high possibility of loss. An asset classified “loss” is considered uncollectible and of such little value that continuance as an asset of the institution is not warranted. The regulations also provide for a “special mention” category, described as assets which do not currently expose us to a sufficient degree of risk to warrant classification but do possess credit deficiencies or potential weaknesses deserving our close attention. When we classify an asset as substandard or doubtful, we must establish a general allowance for loan losses. If we classify an asset as loss, we must charge off such amount. 13 The following table shows the aggregate amounts of our classified assets at the dates indicated. At December 31, 2006 2005 (In thousands) Special mention assets $ 6,899 $ 5,197 Substandard assets 3,137 1,360 Doubtful assets 4 10 Loss assets — — Total classified assets $ 10,040 $ 6,567 Special mention assets at December 31, 2006 and December31, 2005 did not include any nonaccrual loans. Substandard assets at December 31, 2006 and December31, 2005 included nonaccrual loans of $2.0 million and $284,000, respectively. All doubtful assets at December 31, 2006 and December31, 2005 were nonaccrual loans and all loss assets at December 31, 2006 were nonaccrual loans. Delinquencies. The following table provides information about delinquencies in our loan portfolios at the dates indicated. At December 31, 2006 2005 2004 30-59 Days Past Due 60-89 Days Past Due 30-59 Days Past Due 60-89 Days Past Due 30-59 Days Past Due 60-89 Days Past Due (In thousands) One- to four-family $ 413 $ 392 $ 792 $ 498 $ 2,017 $ 581 Multi-family and commercial real estate 603 664 — — 510 150 Commercial business 262 310 164 — 64 15 Consumer loans — 5 7 — 135 12 Total $ 1,278 $ 1,371 $ 963 $ 498 $ 2,726 $ 758 Securities. Our securities portfolio consists primarily of mortgage-backed securities and collateralized mortgage obligations with maturities of 30 years or less, municipal obligations with maturities of 15 years or less, money market preferred obligations, as well as U.S. Government and agency obligations. Securities increased by $7.2 million in the year ended December 31, 2006 primarily due to the purchase of securities funded through Federal Home Loan Bank advances and excess liquidity. Securities increased by $26.8 million in the year ended December 31, 2005 primarily due to the purchase of securities funded primarily through Federal Home Loan Bank advances. Substantially all of our mortgage-backed securities and collateralized mortgage obligations were issued either by Ginnie Mae, Fannie Mae or Freddie Mac. Our securities portfolio also includes a private label collateralized mortgage obligation and, to a lesser extent, corporate obligations and interest-bearing balances (certificates of deposits) at other institutions. The interest-bearing balances are all held to maturity and all mature within two years. 14 The following table sets forth the amortized costs and fair values of our securities portfolio at the dates indicated. At December 31, 2006 2005 2004 Amortized Cost Fair Value Amortized Cost Fair Value Amortized Cost Fair Value (In thousands) Available-for-sale securities: U.S. Government and agency obligations $ 8,495 $ 8,415 $ 15,344 $ 15,175 $ 15,072 $ 15,210 Mortgage-backed securities 25,111 24,782 22,544 22,082 12,249 12,092 Collateralized mortgage obligations 4,796 4,694 4,199 4,098 3,812 3,794 Municipal obligations 15,177 15,190 8,715 8,769 — — Money market preferred obligations 12,700 12,700 6,000 6,000 — — Corporate obligations 1,951 1,955 1,928 1,923 — — Held-to-maturity securities: U.S. Government and agency obligations 1,201 1,192 1,202 1,189 703 708 Interest-bearing balances 1,330 1,330 3,800 3,800 4,465 4,465 Total $ 70,761 $ 70,258 $ 63,732 $ 63,036 $ 36,301 $ 36,269 At December 31, 2006, we did not own any securities, other than U.S. Government and agency securities, that had an aggregate book value in excess of 10% of our total capital at that date. 15 The following table sets forth the final maturities and weighted average yields of securities at December 31, 2006. Mortgage-backed securities and collateralized mortgage obligations are secured by mortgages and as a result produce monthly principal repayments which are not reflected in the table below. Certain mortgage-backed securities, collateralized mortgage obligations and money market preferred obligations have adjustable interest rates and reprice within the various maturity ranges. These repricing schedules are not reflected in the table below. At December 31, 2006, mortgage-backed securities and collateralized mortgage obligations with adjustable rates totaled $19.3 million. Less Than One Year More than One Year to Five Years More than Five Years to Ten Years More than Ten Years Total Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield Carrying Value Weighted Average Yield (Dollars in thousands) Available-for-sale securities: U.S. Government and agency obligations $ 3,962 3.77 % $ 3,473 4.56 % $ 980 5.80 % $ — — % $ 8,415 4.33 % Mortgage-backed securities — — 1,533 3.69 — — 23,249 4.84 24,782 4.77 Collateralized mortgage obligations — 982 5.28 3,712 4.27 4,694 4.48 Municipal obligations 999 3.68 — — 830 4.03 13,361 4.25 15,190 4.20 Money market preferred obligations 12,700 4.42 — 12,700 4.42 Corporate obligations — — 1,955 5.21 — — — 1,955 5.21 Total available-for-sale securities 17,661 4.23 6,961 4.55 2,792 5.09 40,322 4.59 67,736 4.51 Held-to-maturity securities: U.S. Government and agency obligations 1,201 4.10 — 1,201 4.10 Interest-bearing balances 1,140 3.06 190 3.75 — 1,330 3.16 Total held-to-maturity securities 2,341 3.59 190 3.75 — 2,531 3.61 Total $ 20,002 4.16 $ 7,151 4.53 $ 2,792 5.09 $ 40,322 4.59 $ 70,267 4.48 16 Bank Owned Life Insurance. During 2003, we purchased life insurance policies on certain key executives. We purchased $2.5 million of additional policies in the fourth quarter of 2005. Bank owned life insurance is recorded as an asset at the lower of its cash surrender value or the amount that can be realized. Income earned on bank owned life insurance policies is exempt from income taxes. Deposits. Our primary source of funds is retail deposit accounts held principally by individuals and businesses within our market area. The deposit base is comprised of certificate accounts, regular savings accounts, checking and NOW accounts, money market savings accounts and health savings accounts. At December 31, 2006, we had no brokered deposits. Total deposits increased $48.4 million or 20.1% in the year ended December 31, 2006. During that time period, certificate accounts increased 34.8%, regular savings accounts decreased by 10.2%, checking and NOW accounts increased by 22.4% and money market deposit accounts increased by 2.2%. The increases in our deposit accounts were primarily due to increased advertising and more aggressive pricing, partially related to the opening of our three new branch offices in 2006. The decrease in regular savings accounts was primarily due to the transfer of funds to other savings products with higher rates. The following table sets forth the balances of our deposit products at the date indicated. At December 31, 2006 2005 2004 (In thousands) Certificate accounts $ 165,076 $ 122,431 $ 81,200 Regular savings accounts 46,156 51,375 43,941 Checking and NOW accounts 57,301 46,825 37,003 Money market savings accounts 20,665 20,215 31,222 Total $ 289,198 $ 240,846 $ 193,366 The following table indicates the amount of jumbo certificate accounts by time remaining until maturity at December 31, 2006. Jumbo certificate accounts require minimum deposits of $100,000. Maturity Period Certificate Accounts (In thousands) Three months or less $ 9,042 Over three through six months 15,089 Over six through twelve months 19,490 Over twelve months 4,607 Total $ 48,228 The following table sets forth the certificate accounts classified by rates at the dates indicated. At December 31, 2006 2005 2004 (In thousands) 0.00 - 0.99% $ 805 $ 2,416 $ 13,094 1.00 - 1.99 11,863 17,633 31,371 2.00 - 2.99 3,138 16,699 14,704 3.00 - 3.99 17,866 50,729 14,228 4.00 - 4.99 60,207 34,954 6,884 5.00 - 5.99 71,197 — 919 Total $ 165,076 $ 122,431 $ 81,200 17 The following table sets forth the amount and maturities of certificate accounts at December 31, 2006. Amount Due Less Than One Year More Than One Year to Two Years More Than Two Years to Three Years More Than Three to Four Years More Than Four Years Total Percent of Total Certificate Accounts (Dollars in thousands) 0.00 - 0.99% $ 805 $ — $ — $ — $ — $ 805 0.49 % 1.00 - 1.99 10,068 1,573 222 — — 11,863 7.19 2.00 - 2.99 2,193 604 341 — — 3,138 1.90 3.00 - 3.99 9,543 5,824 1,991 508 — 17,866 10.82 4.00 - 4.99 52,565 3,705 920 2,863 154 60,207 36.47 5.00 - 5.99 69,882 1,315 — — — 71,197 43.13 Total $ 145,056 $ 13,021 $ 3,474 $ 3,371 $ 154 $ 165,076 100.00 % The following table sets forth the savings activity for the periods indicated. Year Ended December 31, 2006 2005 2004 (In thousands) Beginning balance $ 240,846 $ 193,366 $ 183,455 Increase before interest credited 41,811 44,086 7,654 Interest credited 6,541 3,394 2,257 Net increase in savings deposits 48,352 47,480 9,911 Ending balance $ 289,198 $ 240,846 $ 193,366 Borrowings. We borrow funds from the Federal Home Loan Bank of Boston during periods of low liquidity to match fund increases in our fixed-rate mortgage portfolio and to provide long-term fixed-rate funding with the goal of decreasing our exposure to an increase in interest rates. In 2006 we also borrowed funds from the Federal Home Loan Bank of Boston to purchase securities. In addition, we occasionally borrow short-term from correspondent banks to cover temporary cash needs. At December 31, 2006, we had the ability to borrow a total of $3.5 million from a correspondent bank, none of which was borrowed at such date. The following table presents certain information regarding our Federal Home Loan Bank advances during the periods and at the dates indicated. Year Ended December 31, 2006 2005 2004 (Dollars in thousands) Maximum amount of advances outstanding at any month end during the period $ 70,414 $ 57,059 $ 34,643 Average advances outstanding during the period 59,423 38,530 27,379 Weighted average interest rate during the period 4.69 % 3.93 % 4.59 % Balance outstanding at end of period $ 68,488 $ 57,059 $ 15,826 Weighted average interest rate at end of period 4.83 % 4.20 % 4.42 % 18 Equity. Total equity increased by $120,000, or 0.24%, to $51.08 million at December 31, 2006 from $50.96 million at December 31, 2005. The increase in 2006 was due to net income of $1.4 million for the twelve- month period, stock repurchases of $1.5 million, year-to-date dividends of $617,000 paid to stockholders, a net decrease to the unrealized loss on available-for-sale securities of $125,000, $433,000 in equity adjustments related to the Company’s 2005 Equity Incentive Plan and $221,000 in equity adjustments related to the release of 19,889 shares under the Company’s Employee Stock Ownership Plan. Total equity decreased by $607,000, or 1.2%, to $51.0 million at December 31, 2005 from $51.6 million at December 31, 2004. The decrease in 2005 was due to net income of $1.9 million, $1.8 million in equity adjustments related to the Company’s 2005 Equity Incentive Plan, year-to-date dividends of $500,000 paid to stockholders, a net increase to the unrealized loss on available-for-sale securities of $427,000 and $218,000 in equity adjustments related to the release of 19,889 shares of our employee stock ownership plan. Our average equity to average assets ratio was 13.65% at December 31, 2006, compared to 16.87% at December 31, 2005, and 11.37% at December 31, 2004. Comparison of Operating Results for the Years Ended December 31, 2006, 2005 and 2004 Overview. 2006 2005 2004 % Change 2006/2005 % Change 2005/2004 (Dollars in thousands) Net income $ 1,448 $ 1,905 $ 415 (23.99 %) 359.04 % Return on average assets 0.38 % 0.62 % 0.16 % (38.71 %) 287.50 % Return on average equity 2.79 % 3.66 % 1.42 % (23.77 %) 157.75 % 2006 v. 2005. Net income decreased primarily due to an increase in interest expense as the cost of our interest-bearing liabilities continued to increase more rapidly than yields on our interest-earning assets, reflecting the inverted yield curve. The increase in interest expense was also the result of the marketing of competitively priced deposit products offered in conjunction with the opening of our three new branch offices in the third quarter of 2006. We also experienced an increase in non-interest expense due to branch expansion and an increase in the reserve for loan losses as our mix of loans changes. 2005 v. 2004. Net income increased primarily due to an increase in net interest income and non-interest income. These increases were partially offset by increases in non-interest expense and increases in tax and loan loss provisions. Net Interest Income. 2006 v. 2005. Net interest income increased $433,000, or 3.9% to $11.4 million for 2006. The increase in net interest income for 2006 was the result of an increase in the average balances of interest earning assets combined with an increase in the average rate earned on these assets, partially offset by increases in interest expense. Interest and dividend income for 2006 was $20.8 million, compared to $15.9 million for 2005, an increase of $4.9 million or 30.4%. The increase was the result of an increase in the average balances of interest earning assets of 23.6%, combined with an increase in the average rate earned on these assets of 31 basis points over the 2005 rates. The increase in interest earning assets is attributed primarily to an increase in the loan and investment portfolios. The average balances in the loan portfolio increased by 23.0% to $277.8 million in 2006, up from $225.8 million in 2005, while the average balance of investments increased by 26.6% to $67.1 million in 2006 from $53.0 million in 2005. Interest expense for 2006 was $9.3 million compared to $4.9 million for 2005, an increase of $4.4 million or 89.8%. This increase resulted from a 92 basis point increase in the rates paid on interest-bearing liabilities to 2.86% in 2006 from 1.94% in 2005 due to rising market rates on deposits and borrowings along with increases in the average balances of deposits and borrowings of $71.9 million, or 28.2%, to $326.4 million in 2006 from $254.5 19 million in 2005. The increase in the average interest-bearing liabilities was due to increases in certificates of deposit, advances from the Federal Home Loan Bank, checking and escrow, partially offset by a decrease in the average balance of money market savings accounts. 2005 v. 2004. Net interest income increased $1.8 million, or 19.8%, to $11.0 million for 2005. The increase in net interest income for 2005 was the result of an increase in the average balances of interest earning assets combined with an increase in the average rate earned on these assets, partially offset by higher cost of funds. Interest and dividend income for 2005 was $15.9 million, compared to $12.7 million for 2004, an increase of $3.2 million, or 25.1%. This increase was the result of an increase in the average balances of interest earning assets of 19.1% combined with an increase in the average rate earned on these assets of 27 basis points over the 2004 rates. The increase in interest earning assets is attributed primarily to an increase in the loan and investment portfolios. The average balances in the loan portfolio increased by 18.4% to $225.8 million in 2005, up from $190.7 million in 2004, while the average balance of investments increased by 59.1% to $53.0 million in 2005 from $33.3 million in 2004. Interest expense for 2005 was $4.9 million compared to $3.6 million for 2004, an increase of $1.3 million or 38.8%. This increase resulted from a 37 basis point increase in the rates paid on interest-bearing liabilities to 1.94% in 2005 from 1.57% in 2004 due to rising market rates on deposits and borrowings along with increases in the average balances of deposits and borrowings of $28.1 million, or 12.4%, to $254.5 million in 2005 from $226.4 in 2004. The increase in the average interest-bearing liabilities was due to increases in certificates of deposit, regular savings, checking and advances from the Federal Home Loan Bank, partially offset by a decrease in the average balance of money market savings accounts. 20 Average Balances and Yields. The following table presents information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends, the total dollar amount of interest expense and the resulting average yields and costs. The yields and costs for the periods indicated are derived by dividing income or expense by the average balances of assets or liabilities, respectively, for the periods presented. For purposes of this table, average balances have been calculated using the average of daily balances and nonaccrual loans are included in average balances only. During the 2006 period, we held tax-exempt municipal securities with an average balance of $9.7 million and preferred money market securities with an average balance of $8.1 million which recognize a dividends received deduction. The yields below do not reflect the tax benefits of these securities. 2006 2005 2004 Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost Average Balance Interest and Dividends Yield/ Cost (Dollars in thousands) Interest-earning assets: Loans $ 277,789 $ 17,506 6.30 % $ 225,850 $ 13,642 6.04 % $ 190,713 $ 11,240 5.89 % Fed Funds sold 1,407 77 5.47 1,756 56 3.19 11,726 174 1.48 Investment securities 67,077 2,976 4.44 52,987 2,102 3.97 33,307 1,245 3.74 Federal Home Loan Bank stock 3,581 191 5.33 2,481 108 4.35 1,950 54 2.77 Total interest-earning assets 349,854 20,750 5.93 283,074 15,908 5.62 237,696 12,713 5.35 Noninterest-earning assets 30,084 25,340 19,731 Total assets $ 379,938 $ 308,414 $ 257,427 Interest-bearing liabilities: Certificate accounts $ 143,007 $ 5,613 3.92 $ 99,487 $ 2,772 2.79 $ 84,890 $ 1,784 2.10 Regular savings accounts and escrow 52,769 418 0.79 51,326 360 0.70 48,929 209 0.43 Checking and NOW accounts 52,682 288 0.55 39,857 46 0.12 37,620 49 0.13 Money market savings accounts 18,356 232 1.26 25,160 245 0.97 27,547 261 0.95 Total interest-bearing deposits 266,814 6,551 2.46 215,830 3,423 1.59 198,986 2,303 1.16 FHLB advances 59,423 2,789 4.69 38,530 1,512 3.92 27,379 1,256 4.59 Other borrowings 193 10 5.17 161 6 3.73 16 — Total interest-bearing liabilities 326,431 9,350 2.86 254,521 4,941 1.94 226,381 3,559 1.57 Noninterest-bearing liabilities 1,639 1,869 1,767 Total liabilities 328,070 256,390 228,148 Stockholders’ equity 51,868 52,024 29,279 Total liabilities and stockholders’ equity $ 379,938 $ 308,414 $ 257,427 Net interest income $ 11,400 $ 10,967 $ 9,154 Interest rate spread 3.07 % 3.68 % 3.78 % Net interest margin 3.26 % 3.87 % 3.85 % Average interest-earning assets to average interest-bearing liabilities 107.18 % 111.20 % 105.00 % 21 Rate/Volume Analysis. The following table sets forth the effects of changing rates and volumes on our net interest income. The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume). The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate). For purposes of this table, changes attributable to changes in both rate and volume that cannot be segregated have been allocated proportionately based on the changes due to rate and the changes due to volume. The net column represents the sum of the prior columns. 2006 Compared to 2005 2005 Compared to 2004 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (In thousands) Interest income: Loans $ 3,254 $ 610 $ 3,864 $ 2,114 $ 288 $ 2,402 Fed Funds sold (8 ) 29 21 340 (458 ) (118 ) Investment securities 605 269 874 775 82 857 Federal Home Loan Bank stock 55 28 83 17 37 54 Total interest income 3,906 936 4,842 3,246 (51 ) 3,195 Interest expense: Certificate accounts 1,469 1,372 2,841 341 647 988 Regular savings accounts 10 48 58 11 140 151 Checking and NOW accounts 19 223 242 3 (6 ) (3 ) Money market savings accounts 128 (141 ) (13 ) (24 ) 8 (16 ) Total deposit expense 1,626 1,502 3,128 331 789 1,120 FHLB advances 938 339 1,277 397 (141 ) 256 Other borrowings 1 3 4 — 6 6 Total interest expense 2,565 1,844 4,409 728 654 1,382 Net interest income $ 1,341 $ (908 ) $ 433 $ 2,518 $ (705 ) $ 1,813 Provision for Loan Losses. 2006 v. 2005. In 2006, a $191,871 provision was made to the allowance for loan losses. This provision is due to the increasing size of the loan portfolio, specifically, the increase in commercial construction, commercial real estate and commercial business loan portfolios, as well as an increase in the mortgage loan portfolio. In addition, there was an increase in the loans which were classified requiring an increase to the reserve. In 2006, there was an increase in nonperforming loans and as a result there was a decrease in the ratio of the allowance to nonperforming loans and assets. 2005 v. 2004. In 2005, a $32,000 provision was made to the allowance for loan losses. The provision in 2005 is due to the increasing size of the loan portfolio, in particular, the increasing size of our construction, multi-family and commercial real estate and commercial business loan portfolios. In addition, there was an increase in the allowance due to net recoveries. During 2005 there was a decrease in nonperforming loans and assets. As a result there was an increase in the ratio of the allowance to nonperforming loans and assets. 22 Noninterest Income. The following table shows the components of noninterest income and the percentage changes from 2006 to 2005 and from 2005 to 2004. 2006 2005 2004 % Change 2006/2005 % Change 2005/2004 (Dollars in thousands) Fees for services related to deposit accounts $ 873 $ 618 $ 557 41.26 % 10.95 % Fees for other services 540 356 315 51.69 13.02 Income from bank owned life insurance 304 218 201 39.45 8.46 Income from investment advisory services, net 98 167 93 (41.32 ) 79.57 Gain (loss) on sale of investments 6 47 (156 ) (87.23 ) 130.13 Gain on sale of mortgages — — 5 N/A (100.00 ) Other income 127 111 63 14.41 76.19 Total $ 1,948 $ 1,517 $ 1,078 28.41 % 40.72 % 2006 v. 2005. Income from fees for services related to deposit accounts increased $255,000, or 41.3% to $873,000 for the year ended December 31, 2006 compared to $618,000 for the year ended December 31, 2005 and income from fees for other services increased $184,000 or 51.7% over the same period due to increased volume in these areas including that from new products and services. An increase of 39.4% or $86,000 in income earned from investments in bank-owned life insurance was also recorded in the 2006 period. Income from investment advisory services decreased $69,000, or 41.3% to $98,000 for the year ended December 31, 2006 due to decreased volume in this area. The 2006 period included a $6,000 gain on the sale of investments, while the 2005 period included a gain of $47,000. 2005 v. 2004. Income from investment advisory services increased $74,000, or 79.6%, to $167,000 for the year ended December 31, 2005 compared to $93,000 for the year ended December 31, 2004 due to increased volume in this area. Fees for services increased by $102,000 or 11.7% to $974,000 for the year ended December 31, 2005 up from $872,000 for the year ended December 31, 2004. The 2004 period included a net loss on sale of investments of $156,000, while the 2005 period included a gain of $47,000. An increase of $17,000, or 8.5%, in income earned from investments in bank-owned life insurance was also recorded in the 2005 period. Noninterest Expense. The following table shows the components of noninterest expense and the percentage changes from 2006 to 2005 and from 2005 to 2004. 2006 2005 2004 % Change 2006/2005 % Change 2005/2004 (Dollars in thousands) Compensation, taxes and benefits $ 6,408 $ 5,477 $ 4,301 17.05 % 27.34 % Office occupancy 1,757 1,538 1,191 14.24 29.14 Advertising 672 523 318 28.49 64.47 Computer processing 606 624 547 (2.88 ) 14.08 Directors compensation 516 435 335 17.93 29.85 Professional fees 380 448 272 (15.18 ) 64.71 Office supplies 193 232 190 (16.81 ) 22.11 Charitable contributions 34 34 1,587 (0.00 ) (97.86 ) Loss (gain) on foreclosed real estate, net 16 (35 ) (57 ) 145.71 (38.60 ) Prepayment fee on Federal Home Loan Bank advances — — 498 N/A (100.00 ) Other expenses 922 821 621 12.30 32.21 Total $ 11,504 $ 10,097 $ 9,803 13.93 % 3.00 % Other expenses for all periods include, among other items, insurance, postage and expenses related to checking accounts. 23 2006 v. 2005. Noninterest expense increased primarily due to increases in compensation costs, office occupancy and advertising expenditures in the 2006 period. Compensation costs for employees increased by $931,000, or 17.0% and compensation costs related to directors increased by $81,000, or 18.6%. Employee related compensation includes new employees hired to staff our three new branch offices opened in 2006. The increase in director related compensation includes costs associated with a change from a retirement plan to a deferred compensation plan. In both expense categories, the 2006 period includes a full year of expenses related to the awards made under the equity incentive plan, while the 2005 period included only five months of these expenses. The increases in office occupancy and advertising expenses can be attributed to the opening of three new branch offices in 2006. These increases were partially offset by nominal decreases in professional fees, office supplies and computer processing. 2005 v. 2004 The increase in noninterest expense increase was primarily due to an increase of $1.3 million in compensation costs, an increase of $347,000 in office occupancy expenses, an increase of $205,000 in advertising expenditures, an increase of $176,000 in legal, accounting and consulting fees and an increase of $77,000 in computer processing costs. The increase in advertising expense relates to more aggressive advertising for deposit products, while the increase in legal, accounting and consulting fees are the result of being a public company. The compensation costs in the 2005 period include expenses related to the adoption of the equity incentive plan previously approved by shareholders. Occupancy expenses increased in 2005 as a result of the opening of new branches in January and July 2005. The 2004 period included a charitable contribution of $1.5 million to establish the Naugatuck Valley Savings and Loan Foundation and a prepayment charge of $498,000 on the early payoff of $9.6 million of FHLB borrowings. Income Taxes 2006 v. 2005. Income taxes decreased due to a lower level of taxable income in the 2006 period. The Company continues to benefit from income exempt from income taxes including income from bank-owned life insurance, municipal securities and a portion of the income earned on preferred money market securities, along with deferred tax benefits related to tax bad debt reserves in the calculation of the effective tax rate. The effective tax rate for 2006 was 12.3% compared to 19.1% for 2005. 2005 v. 2004. Income taxes increased due to a higher level of taxable income in the 2005 period. The 2004 period included the charitable contribution resulting from the formation and funding of the Naugatuck Valley Savings and Loan Foundation. The Company continues to benefit from income exempt from income taxes including income from bank-owned life insurance and municipal securities, along with deferred tax benefits related to tax bad debt reserves in the calculation of the effective tax rate. The effective tax rate for 2005 was 19.1% compared to 3.3% for 2004. Market Risk Analysis Qualitative Aspects of Market Risk. Our most significant form of market risk is interest rate risk. We manage the interest rate sensitivity of our interest-bearing liabilities and interest-earning assets in an effort to minimize the adverse effects of changes in the interest rate environment. Deposit accounts typically react more quickly to changes in market interest rates than mortgage loans because of the shorter maturities of deposits. As a result, sharp increases in interest rates may adversely affect our earnings while decreases in interest rates may beneficially affect our earnings. To reduce the potential volatility of our earnings, we have sought to improve the match between assets and liability maturities (or rate adjustment periods), while maintaining an acceptable interest rate spread, by originating adjustable-rate mortgage loans for retention in our loan portfolio, variable-rate home equity lines and variable-rate commercial loans and by purchasing variable-rate investments and investments with expected maturities of less than 10 years. In 2002-2004 we sold a small percentage of our originations of longer term fixed-rate one- to four-family mortgage loans in the secondary market based on prevailing market interest rate conditions, an analysis of the composition and risk of the loan portfolio, liquidity needs and interest rate risk management goals. We did not sell any loans in 2005 or 2006. Generally, loans are sold without recourse and with servicing retained. We currently do not participate in hedging programs, interest rate swaps or other activities involving the use of off-balance sheet derivative financial instruments. 24 Our Asset/Liability Committee communicates, coordinates and controls all aspects of asset/liability management. The committee establishes and monitors the volume and mix of assets and funding sources with the objective of managing assets and funding sources. Quantitative Aspects of Market Risk. We use an interest rate sensitivity analysis prepared by the Office of Thrift Supervision to review our level of interest rate risk. This analysis measures interest rate risk by computing changes in net portfolio value of our cash flows from assets, liabilities and off-balance sheet items in the event of a range of assumed changes in market interest rates. Net portfolio value represents the market value of portfolio equity and is equal to the market value of assets minus the market value of liabilities, with adjustments made for off-balance sheet items. This analysis assesses the risk of loss in market risk sensitive instruments in the event of a sudden and sustained a 100 to 300 basis point increase or a 100 to 200 basis point decrease in market interest rates with no effect given to any steps that we might take to counter the effect of that interest rate movement. We measure interest rate risk by modeling the changes in net portfolio value over a variety of interest rate scenarios. The following table, which is based on information that we provide to the Office of Thrift Supervision, presents the change in our net portfolio value at December 31, 2006 that would occur in the event of an immediate change in interest rates based on Office of Thrift Supervision assumptions, with no effect given to any steps that we might take to counteract that change. Basis Point (“bp”) Net Portfolio Value Net Portfolio Value as % of Present Value of Assets Change in Rates $ Amount $ Change % Change NPV Ratio Change (Dollars in thousands) 300 bp $ 29,864 $ (21,889 ) (42 )% 7.61 % (4.72 )% 200 37,503 (14,250 ) (28 ) 9.34 (2.99 ) 100 45,004 (6,749 ) (13 ) 10.95 (1.38 ) 0 51,753 — — 12.33 — (100) 56,260 4,507 9 13.20 .87 (200) 57,498 5,744 11 13.38 1.05 The Office of Thrift Supervision uses certain assumptions in assessing the interest rate risk of savings associations. These assumptions relate to interest rates, loan prepayment rates, deposit decay rates, and the market values of certain assets under differing interest rate scenarios, among others. As with any method of measuring interest rate risk, certain shortcomings are inherent in the method of analysis presented in the foregoing table. For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates. Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates. Additionally, certain assets, such as adjustable-rate mortgage loans, have features that restrict changes in interest rates on a short-term basis and over the life of the asset. Further, in the event of a change in interest rates, expected rates of prepayments on loans and early withdrawals from certificates could deviate significantly from those assumed in calculating the table. Liquidity and Capital Resources Liquidity is the ability to meet current and future short-term financial obligations. Our primary sources of funds consist of deposit inflows, loan repayments, maturities and sales of investment securities, and advances from the Federal Home Loan Bank of Boston. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. Each quarter we project liquidity availability and demands on this liquidity for the next 90 days. We regularly adjust our investments in liquid assets based upon our assessment of (1)expected loan demand, (2)expected deposit flows, (3)yields available on interest-earning deposits and securities, and (4)the objectives of our asset/liability management program. Excess liquid assets are invested generally in Federal funds and short- and intermediate-term U.S. Government agency obligations. 25 Our most liquid assets are cash and cash equivalents and interest-bearing deposits. The levels of these assets depend on our operating, financing, lending and investing activities during any given period. At December 31, 2006, December 31, 2005 and December31, 2004, cash and cash equivalents totaled $7.9 million, $9.0 million and $7.6 million, respectively, including Federal funds of $31,000, $29,000 and $23,000, respectively. Securities classified as available for sale, which provide additional sources of liquidity, totaled $67.7 million, $58.0 million, and $31.1 million at December 31, 2006, December31, 2005 and December31, 2004, respectively. At December 31, 2006, December31, 2005 and December31, 2004, we had the ability to borrow a total of $128.7 million, $112.3 million and $95.9 million, respectively, from the Federal Home Loan Bank of Boston, of which $68.4 million, $57.1 million and $15.8 million was outstanding, respectively. At December 31, 2006, December 31, 2005 and December31, 2004, we had arranged overnight lines of credit of $2.5 million with the Federal Home Loan Bank of Boston for all periods. We had no overnight advances outstanding with the Federal Home Loan Bank of Boston on these dates. In addition, at December 31, 2006, December 31, 2005 and December31, 2004, we had ability to borrow $3.5 million, $2.5 million and $2.0 million, respectively from a correspondent bank. There were no advances outstanding on this line at December 31, 2006 and $1.9 million was outstanding on this line at December 31, 2005. There were no advances outstanding of this line at December 31, 2004. At December 31, 2006, we had $21.0 million in unused line availability on home equity lines of credit, $6.4 million in unadvanced commercial lines, $5.1 million in mortgage commitments, $3.6 million in commercial mortgage loan commitments, $21.7 million in unadvanced construction mortgage commitments, $6.8 million in letters of credit, $1.3 million in commercial business loan commitments and $91,000 in overdraft line of credit availability. Certificates of deposit due within one year of December 31, 2006 totaled $145.1 million, or 50.2% of total deposits. If these deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and lines of credit. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before December31, 2007. We believe, however, based on past experience, that a significant portion of our certificates of deposit will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered. Historically, we have remained highly liquid, with our liquidity position increasing substantially over the past two fiscal years. We expect that all of our liquidity needs, including the contractual commitments set forth in the table below, the estimated costs of our branch expansion plans and increases in loan demand can be met by our currently available liquid assets and cash flows. If loan demand were to increase at a pace greater than expected, or any unforeseen demand or commitment were to occur, we would access our borrowing capacity with the Federal Home Loan Bank of Boston. We expect that our currently available liquid assets and our ability to borrow from the Federal Home Loan Bank of Boston would be sufficient to satisfy our liquidity needs without any material adverse effect on our liquidity. We are not aware of any trends and/or demands, commitments, events or uncertainties that could result in a material decrease in liquidity. The following table presents certain of our contractual obligations at December 31, 2006. Payments Due by Period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years (In thousands) Long-term debt obligations $ 68,488 $ 30,465 $ 33,890 $ 2,860 $ 1,273 Operating lease obligations 2,008 200 425 428 955 Total $ 70,496 $ 30,665 $ 34,315 $ 3,288 $ 2,228 Our primary investing activities are the origination of loans and the purchase of securities. For the year ended December 31, 2006 we originated $109.1 million of loans and purchased $31.4 million of securities. In 2005, we originated $124.2 million of loans and purchased $51.1 million of securities. In 2004, we originated $83.8 million of loans and purchased $24.4 million of securities. During the year ended December 31, 2006, these activities were funded primarily by an increase in deposits of $48.4 million, net advances from the Federal Home Loan Bank of Boston of $11.4 million, proceeds from sales and maturities of available-for-sale securities of $21.9 million and proceeds from held-to-maturity securities of $2.5 million. During the year ended December 31, 2005, these activities were funded primarily by an increase in deposits of $47.5 million, net advances from the Federal Home Loan Bank of Boston of $41.2 million, proceeds from sales and maturities of available-for-sale securities of 26 $23.0 million and proceeds from held-to-maturity securities of $665,000. During the year ended December 31, 2004, these activities were funded primarily by the net proceeds from the stock issuance of $31.6 million, proceeds from sales and maturities of available-for-sale securities of $26.2 million, an increase of deposits of $9.9 million and proceeds from the sale of loans of $1.9 million. Historically, our investment portfolio had been funded by excess liquidity when deposit inflows exceed loan demand. During 2006, we implemented a pre-purchase strategy with the objective of enhancing earnings by borrowing $6.5 million from the Federal Home Loan Bank of Boston on a short-term basis to fund the purchase of a like amount of long-term securities. These advances were paid down by subsequent investment maturities. This strategy was accretive to earnings. Financing activities consist primarily of activity in deposit accounts and in Federal Home Loan Bank advances. We experienced a net increase in total deposits of $48.4 million, $47.5 million and $9.9 million for the years ended December 31, 2006, 2005 and 2004, respectively. Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors and other factors. We generally manage the pricing of our deposits to be competitive and to increase core deposit relationships. Occasionally, we offer promotional rates on certain deposit products in order to attract deposits. We experienced an increase in Federal Home Loan Bank advances of $11.4 million for the year ended December 31, 2006. The increase in 2006 was primarily due to lending and investing activities. Federal Home Loan Bank advances increased $41.2 million for the year ended December 31, 2005, and decreased $19.1 million for the year ended December 31, 2004. The increase in advances in 2005 was primarily used for our lending and investing activities. During 2004, $9.6 million of advances with an average rate of 5.29% were prepaid in an effort to reduce the cost of funds. We are subject to various regulatory capital requirements administered by the Office of Thrift Supervision, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories. At December 31, 2006, we exceeded all of our regulatory capital requirements. We are considered “well capitalized” under regulatory guidelines. See note 13 of the notes to the financial statements in this annual report. 27 Off-Balance Sheet Arrangements In the normal course of operations, we engage in a variety of financial transactions that, in accordance with generally accepted accounting principles, are not recorded in our financial statements. These transactions involve, to varying degrees, elements of credit, interest rate, and liquidity risk. Such transactions are used primarily to manage customers’ requests for funding and take the form of loan commitments, unused lines of credit, amounts due mortgagors on construction loans, amounts due on commercial loans, commercial letters of credit and commitments to sell loans. See note 15 of the notes to the financial statements in this annual report. For the years ended December 31, 2006, 2005 and 2004, we engaged in no off-balance-sheet transactions reasonably likely to have a material effect on our financial condition, results of operations or cash flows. Effect of Inflation and Changing Prices We have prepared the financial statements and related financial data presented in this report in accordance with generally accepted accounting principles in the United States, which require the measurement of financial position and operating results in terms of historical dollars without considering the change in the relative purchasing power of money over time due to inflation. The primary impact of inflation on our operations is reflected in increased operating costs. Unlike most industrial companies, virtually all of our assets and liabilities are monetary in nature. As a result, interest rates generally have a more significant impact on our performance than do general levels of inflation. Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. 28 Report of Independent Registered Public Accounting Firm To The Board of Directors and Shareholders Naugatuck Valley Financial Corporation We have audited the accompanying consolidated statements of financial condition of Naugatuck Valley Financial Corporation (the “Company”) and subsidiary as of December 31, 2006 and 2005, and the related consolidated statements of income, changes in stockholders' equity, and cash flows for each of the years ended December 31, 2006, 2005 and 2004. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Companies Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Naugatuck Valley Financial Corporation and subsidiary at December 31, 2006 and 2005, and the results of its operations and its cash flows for the each of the years ended December 31, 2006, 2005 and 2004, in conformity with accounting principles generally accepted in the United States of America. Hartford, Connecticut March 9, 2007 29 Consolidated Statements of Financial Condition (Dollars in thousands) December 31, 2006 2005 ASSETS Cash and due from depository institutions $ 7,911 $ 8,922 Investment in federal funds 31 29 Investment securities 70,267 63,049 Loans receivable, net 308,376 259,427 Accrued income receivable 1,904 1,525 Premises and equipment, net 11,209 9,087 Bank owned life insurance asset 7,956 7,652 Federal Home Loan Bank of Boston stock 3,898 3,159 Other assets 2,303 2,496 Total assets $ 413,855 $ 355,346 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits $ 289,198 $ 240,846 Advances from Federal Home Loan Bank of Boston 68,488 57,059 Mortgagors' escrow accounts 3,495 3,202 Other liabilities 1,590 3,275 Total liabilities 362,771 304,382 Commitments and contingencies Stockholders' Equity Common stock, $.01 par value; 25,000,000 shares authorized;7,604,375 shares issued; shares outstanding - 7,473,225 at December 31, 2006; 7,604,375 at December 31, 2005 76 76 Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares issued or outstanding - - Paid-in capital 33,302 33,157 Retained earnings 23,415 22,588 Unearned ESOP shares (253,402 shares at December 31, 2006 and 273,291 shares at December 31, 2005) (2,534 ) (2,733 ) Unearned stock awards (113,266 shares at December 31, 2006 and 139,712 shares at December 31, 2005) (1,256 ) (1,551 ) Treasury Stock, at cost (138,983 shares at December 31, 2006 and 9,333 shares at December 31, 2005) (1,593 ) (122 ) Accumulated other comprehensive loss (326 ) (451 ) Total stockholders' equity 51,084 50,964 Total liabilities and stockholders' equity $ 413,855 $ 355,346 See notes to consolidated financial statements. 30 Consolidated Statements of Income (Dollars in thousands, except earnings per share) For the Years Ended December 31, 2006 2005 2004 Interest and dividend income Interest on loans $ 17,506 $ 13,642 $ 11,240 Interest and dividends on investments and deposits 3,244 2,266 1,473 Total interest income 20,750 15,908 12,713 Interest expense Interest on deposits 6,551 3,423 2,303 Interest on borrowed funds 2,799 1,518 1,256 Total interest expense 9,350 4,941 3,559 Net interest income 11,400 10,967 9,154 Provision for loan losses 192 32 - Net interest income after provision for loan losses 11,208 10,935 9,154 Noninterest income Fees for services related to deposit accounts 873 618 557 Fees for other services 540 356 315 Income from bank owned life insurance 304 218 201 Income from investment advisory services, net 98 167 93 Gain (loss) on sale of investments 6 47 (156 ) Gain on sale of mortgages - - 5 Other income 127 111 63 Total noninterest income 1,948 1,517 1,078 Noninterest expense Compensation, taxes and benefits 6,408 5,477 4,301 Office occupancy 1,757 1,538 1,191 Advertising 672 523 318 Computer processing 606 624 547 Directors compensation 516 435 335 Professional fees 380 448 272 Office supplies 193 232 190 Contributions 34 34 1,587 Loss (gain) on foreclosed real estate, net 16 (35 ) (57 ) Prepayment fee on Federal Home Loan Bank of Boston advances - - 498 Other expenses 922 821 621 Total noninterest expense 11,504 10,097 9,803 Income before provision for income taxes 1,652 2,355 429 Provision for income taxes 204 450 14 Net income $ 1,448 $ 1,905 $ 415 Earnings per share - basic and diluted $ 0.20 $ 0.26 N/M See notes to consolidated financial statements. 31 Consolidated Statements of Changes in Stockholders' Equity (Dollars in thousands) Common Paid-in Retained Unearned ESOP Stock Capital Earnings Shares Balance at December 31, 2004 $ 76 $ 33,089 $ 21,362 $ (2,932 ) ESOP shares released - 19,889 shares - 19 - 199 Dividends paid ($0.16 per common share) - - (500 ) - Stock acquired for future stock awards - 9,333 shares - Stock based compensation - 139,712 shares - 49 (179 ) - Comprehensive income: Net income - - 1,905 - Net change in unrealized holding gain on available-for- sale securities, net of tax effect Comprehensive income - Balance at December 31, 2005 76 33,157 22,588 (2,733 ) ESOP shares released - 19,889 shares - 22 - 199 Dividends paid ($0.20 per common share) - - (617 ) - Stock based compensation - 123 (4 ) - Treasury stock acquired - 131,150 shares - Comprehensive income: Net income - - 1,448 - Net change in unrealized holding gain on available-for-sale securities, net of tax effect Comprehensive income - Balance at December 31, 2006 $ 76 $ 33,302 $ 23,415 $ (2,534 ) See notes to consolidated financial statements. 32 Consolidated Statements of Changes in Stockholders' Equity (continued) (Dollars in thousands) Unearned Stock Treasury Accumulated Other Comprehensive Awards Stock Loss Total Balance at December 31, 2004 $ - $ - $ (24 ) $ 51,571 ESOP shares released - 19,889 shares - - - 218 Dividends paid ($0.16 per common share) - - - (500 ) Stock acquired for future stock awards - 9,333 shares - (122 ) - (122 ) Stock based compensation - 139,712 shares (1,551 ) - - (1,681 ) Comprehensive income: Net income - - - Net change in unrealized holding gain on available-for- sale securities, net of tax effect Comprehensive income - - (427 ) 1,478 Balance at December 31, 2005 (1,551 ) (122 ) (451 ) 50,964 ESOP shares released - 19,889 shares - - - 221 Dividends paid ($0.20 per common share) - - - (617 ) Stock based compensation 295 20 - 434 Treasury stock acquired - 131,150 shares - (1,491 ) - (1,491 ) Comprehensive income: Net income - - - Net change in unrealized holding gain on available-for-sale securities, net of tax effect Comprehensive income - - 125 1,573 Balance at December 31, 2006 (1,256 ) $ (1,593 ) $ (326 ) $ 51,084 See notes to consolidated financial statements. 33 Consolidated Statements of Cash Flows (In thousands) For the Years Ended December 31, 2006 2005 2004 Cash flows from operating activities Net income $ 1,448 $ 1,905 $ 415 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 192 32 - Contribution of common stock to charitable foundation - - 1,519 Depreciation and amortization expense 654 686 642 Provision for deferred tax (benefit) (75 ) (177 ) (464 ) Net gain on sale of real estate owned (4 ) (46 ) (68 ) Gain on sale of mortgages - - (5 ) Loans originated for sale - - (1,930 ) Proceeds from sale of loans - - 1,935 (Gain) loss on sale of investments (6 ) (47 ) 156 Loss on disposal of premises and equipment 1 14 - Stock-based compensation 657 397 53 Increase in accrued income receivable (379 ) (448 ) (5 ) Increase (decrease) in deferred loan fees 9 (11 ) 73 Increase in cash surrender value of life insurance (304 ) (218 ) (201 ) Decrease (increase) in other assets 107 (319 ) 2 Increase (decrease) in other liabilities 228 (381 ) (33 ) Net cash provided by operating activities 2,528 1,387 2,089 Cash flows from investing activities Proceeds from maturities and repayments of available-for-sale securities 16,779 19,245 9,222 Proceeds from sale of available-for-sale securities 5,163 3,742 16,982 Proceeds from maturities of held-to-maturity securities 2,470 665 - Purchase of available-for-sale securities (31,401 ) (50,593 ) (20,830 ) Purchase of held-to-maturity securities - (500 ) (3,610 ) Loan originations net of principal payments (49,148 ) (55,674 ) (23,582 ) Purchase of Federal Home Loan Bank of Boston stock (739 ) (980 ) (423 ) Proceeds from the sale of foreclosed real estate 50 113 277 Proceeds from sale of property and equipment 2 11 - Purchase of property and equipment (2,780 ) (1,943 ) (2,157 ) Purchase of bank owned life insurance asset - (2,500 ) - Net cash used by investing activities (59,604 ) (88,414 ) (24,121 ) See notes to consolidated financial statements. 34 For the Years Ended December 31, 2006 2005 2004 Cash flows from financing activities Net change in time deposits 42,645 41,231 (4,992 ) Net change in other deposit accounts 5,707 6,249 14,903 Advances from Federal Home Loan Bank of Boston 51,250 62,193 19,650 Repayment of Advances from Federal Home Loan Bank of Boston (39,821 ) (20,960 ) (38,814 ) Net change in mortgagors' escrow accounts 293 143 424 Change in short-term borrowings (1,899 ) 1,899 - Common stock repurchased (1,491 ) (1,852 ) - Cash dividends to common stockholders (617 ) (500 ) - Proceeds from issuance of common stock - - 32,601 Cost of issuance of common stock - - (959 ) Payments to acquire common stock for ESOP - - (2,981 ) Net cash provided by financing activities 56,067 88,403 19,832 (Decrease) Increase in cash and cash equivalents (1,009 ) 1,376 (2,200 ) Cash and cash equivalents at beginning of year 8,951 7,575 9,775 Cash and cash equivalents at end of year $ 7,942 $ 8,951 $ 7,575 Supplemental disclosures Non-cash investing activities: Transfer of loans to foreclosed real estate $ - $ 47 $ 67 Cash paid during the year for: Interest $ 9,347 $ 4,939 $ 3,562 Income taxes 305 683 454 See notes to consolidated financial statements. 35 Notes to Consolidated Financial Statements 1. Nature of Operations Naugatuck Valley Financial Corporation (the “Company”) is a federally chartered holding company formed on September 30, 2004 for the purpose of acquiring all of the common stock of the Naugatuck Valley Savings and Loan (the “Bank”) concurrent with its reorganization from a mutual savings institution to the mutual holding company form of organization. The reorganization was consummated on September 30, 2004. In connection with the reorganization, the Company sold 3,269,881 shares of its common stock, par value $.01 per share, in a subscription offering and issued 4,182,407 shares to Naugatuck Valley Mutual Holding Company, raising approximately $31.7 million, net of costs. Approximately $15.9 million of the proceeds were contributed to the Bank. The Company is a majority owned subsidiary of Naugatuck Valley Mutual Holding Company, a federally chartered mutual holding company. In addition, at the time of the reorganization, the Company contributed 152,087 shares of its stock to the Naugatuck Valley Savings and Loan Foundation. The foundation is a 501(c)(3) organization formed by the Company to support charitable activities within its community. Originally organized in 1922, the Bank is a federally chartered stock savings bank which is headquartered in Naugatuck, Connecticut. The Bank provides a full range of personal banking services to individual and small business customers located primarily in the Naugatuck Valley and the immediate surrounding vicinity. It is subject to competition from other financial institutions throughout the region. The Bank is also subject to the regulations of various federal agencies and undergoes periodic examinations by those regulatory authorities. The Bank owns the Naugatuck Valley Mortgage Servicing Corporation, which qualifies and operates as a Connecticut passive investment company pursuant to legislation. 2. Summary of Significant Accounting Policies The accounting and reporting policies of the Company and its subsidiary conform to generally accepted accounting principles in the United States of America and to general practices within the thrift industry. Such policies have been followed on a consistent basis. The significant accounting policies of the Company are summarized below. Use of estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet, and income and expenses for the period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near-term relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosure or in satisfaction of loans. While management uses available information to recognize losses on loans and foreclosed real estate, future additions to the allowance may be necessary based on 36 Notes to Consolidated Financial Statements changes in economic conditions, particularly in Connecticut. Principles of consolidation The consolidated financial statements include the accounts of the Company, the Bank and the Bank’s wholly-owned subsidiary, Naugatuck Valley Mortgage Servicing Corporation. All significant intercompany accounts and transactions have been eliminated in consolidation. Investment securities Investments are accounted for in accordance with the intent of management at the time of purchase. If management has the intent and the Company has the ability at the time of purchase to hold debt securities until maturity, they are classified as held-to-maturity. These securities are carried at historical cost adjusted for the amortization of premiums and accretion of discounts, which are recognized as adjustments to interest income. Securities to be held for indefinite periods of time are classified as available-for-sale and are carried at fair value with unrealized gains and losses reported as a separate component of capital net of estimated income taxes. The Company has no securities held for trading. Gains or losses on the sales of securities are recognized at trade date utilizing the specific identification method. Loans receivable and allowance for loan losses Loans receivable are stated at unpaid principal balance undistributed construction loans, deferred loan fees, and allowances for loan losses. Uncollected interest on loans receivable is accrued as earned based on rates applied to principal amounts outstanding. Recognition of income on the accrual basis is discontinued when there is sufficient question as to the collectibility of the interest. In these cases, the interest previously accrued to income is reversed, and the loans are placed on the cash basis. Loan origination fees and certain direct loan origination costs are being deferred and the net amount amortized on a level-yield basis as an adjustment to the related loan yield over its contractual life. Unamortized net fees are recognized upon early repayment of the loans. The allowance for loan losses is established by a provision charged to earnings and is maintained at a level considered adequate to provide for potential loan losses based on management's evaluation of known and inherent risks in the loan portfolio. When a loan or portion of a loan is considered uncollectible, it is charged against the allowance for loan losses. Recoveries of loans previously charged-off are credited to the allowance when collected. Management makes regular evaluations of the loan portfolio to determine the adequacy of the level of the allowance for loan losses. Numerous factors are considered in the evaluation, including a review of certain borrowers' current financial status and credit standing, available collateral, loss experience in relation to outstanding loans, the overall loan portfolio quality, management's judgment regarding prevailing and anticipated economic conditions, and other relevant factors. In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank's allowance for loan losses. Such agencies may require the Bank to recognize additions to the allowance based on their judgments about information available to them at the time of their examination. 37 Notes to Consolidated Financial Statements 2. Summary of Significant Accounting Policies - (Continued) Loan sales and mortgage-servicing rights Residential mortgage loans originated and held for sale are classified separately in the consolidated statement of financial condition and reported at the lower of amortized cost or market value (based on secondary market prices). There were no loans held for sale at December 31, 2006 and 2005. Gains or losses on the sale of loans are determined using the specific identification method. The Bank sells residential mortgage loans with servicing rights retained. At the time of the sale, the Bank determines the value of the retained servicing rights, which represents the present value of the differential between the contractual servicing fee and adequate compensation, defined as the fee a sub-servicer would require to assume the role of servicer, after considering the estimated effects of prepayments. If material, a portion of the gain on the sale of the loan is recognized as due to the value of the servicing rights, and a servicing asset is recorded. The Bank has had no loan sales which have resulted in the recording of a servicing asset, due to the immaterial differential between the contractual servicing fee (25 basis points) and adequate compensation, as described above. Foreclosed real estate Real estate properties acquired through loan foreclosure and other partial or total satisfaction of problem loans are carried at the lower of fair value or the related loan balance at the date of foreclosure. Valuations are periodically performed by management and an allowance for losses is established if the carrying value of a property subsequently exceeds its fair value less estimated disposal costs. Losses arising at the time of acquisition of such properties are charged against the allowance for loan losses. Subsequent write-downs in the carrying value and expenses incurred to maintain the properties are charged to expense. Premises and equipment Premises and equipment are stated at cost less accumulated depreciation computed on the straight-line method at rates based on estimated useful lives. Expenditures for replacements or major improvements are capitalized. Expenditures for normal maintenance and repairs are charged to expense as incurred. Upon the sale or retirement of premises and equipment, the cost and accumulated depreciation are removed from their respective accounts and any gain or loss is included in income. Bank owned life insurance asset The cash surrender value of bank owned life insurance relates to policies on employees of the Bank for which the Bank is the beneficiary. Increases in cash surrender value are included in non-interest income in the consolidated income statements. Income from investment advisory services, net In conjunction with a third party, an employee of the Bank is licensed to sell non-deposit investment products, including mutual funds, annuities and other insurance products. The Bank records, as noninterest income, revenues earned from product sales in accordance with the terms of revenue sharing agreements with the third party, net of certain marketing and other 38 Notes to Consolidated Financial Statements expenses shared with the third party. The Bank currently employs the individual authorized to sell these products and pays most of the direct costs related to the sales activities. These costs are charged to expense as incurred, and are classified primarily in compensation and benefits expense. Income taxes The Company accounts for certain income and expense items differently for financial reporting purposes than for income tax purposes. Provisions for deferred taxes are being made in recognition of these temporary differences. Earnings per share When presented, basic earnings per share is computed by dividing income available to common stockholders by the weighted-average number of common shares outstanding for the period. Because the formation of the Company was completed on September 30, 2004, per share earnings data is not meaningful for 2004. Computation of fair values The calculation of fair value estimates of financial instruments is dependent upon certain subjective assumptions and involves significant uncertainties. Changes in assumptions could significantly affect the estimates. These estimates do not reflect any possible tax ramifications, estimated transaction costs or any premium or discount that could result from offering the Company's entire holdings of a particular financial instrument. The following methods and assumptions were utilized by the Company in estimating the fair values of its on-balance sheet financial instruments: Cash and cash equivalents- The carrying amounts reported in the statement of financial condition approximate these assets' fair value. Investment securities - Fair values for investment securities are based on quoted market prices where available. If quoted market prices are not available, fair values are based on market prices for comparable instruments. Loans receivable - For variable rate loans that reprice frequently and without significant change in credit risk, fair values are based on carrying values. The fair value of other loans are estimated using discounted cash flow analyses using interest rates currently being offered for loans with similar terms to borrowers of similar credit quality. The fair value of nonaccrual loans was estimated using the estimated fair values of the underlying collateral. Deposits liabilities - The fair values of non-interest-bearing demand and savings deposits are, by definition, equal to the amount payable on demand at the reporting date, i.e., their carrying amounts. Fair values for time certificates of deposit are estimated using a discounted cash flow technique that applies interest rates currently being offered to a schedule of aggregated expected monthly maturities on time deposits. Advances from Federal Home Loan Bank of Boston ("FHLBB") - Fair values are estimated using discounted cash flow analyses based on the Bank's current incremental borrowing rates for similar types of borrowing arrangements. Mortgagors’ escrow accounts - The carrying amounts reported in the statement of financial condition approximate the fair value of the mortgagors’ escrow accounts. 39 Notes to Consolidated Financial Statements 2. Summary of Significant Accounting Policies - (Continued) Recent Accounting Pronouncements In September, 2006 the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, which includes amendments to Statements 87, 106, and 132 (R).The Statement requires a company to fully recognize, as an asset or liability, the over-funded or under-funded status of its benefit plan in its 2006 year-end balance sheet. This will result in the immediate recognition (on the balance sheet) of amounts that would have been recognized in subsequent years (off-balance sheet). Unrecognized prior service costs and credits, any unrecognized net actuarial gains or losses and transition obligations and assets will be recorded as components of other comprehensive income (“OCI”). In subsequent periods, these amounts will be reclassified from OCI and recognized in income as components of net periodic benefit cost pursuant to Statements 87, 88 and 106. Statement 158 will not change how these amounts are recognized in the income statement. Implementation of the new standard had no effect on the financial statements, because the Company participates in a multi-employer plan. The accounting and disclosure requirements for multiemployer plans were unchanged by the new standard. In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Tax Positions.”
